        Case 4:20-cv-00046-DC-DF Document 14 Filed 06/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

UNITED STATES OF AMERICA                      §
Plaintiff(s),                                 §
                                              §
v.                                            § Civil Action No. P:20-CV-0046
                                              §
MICHAEL MARK TRAVALINO                        §
AKA “MARK WHITE EAGLE”                        §

     ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT AGAINST
         MICHAEL MARK TRAVALINO, AKA “MARK WHITE EAGLE”

       NOW COMES Defendant, Michael Mark Travalino AKA “Mark White Eagle”, and

respectfully shows:

       1. Defendant denies each and every allegation set forth in Paragraphs 1 through 50 in

Plaintiff’s Complaint for Temporary Restraining Order, Preliminary Injunction and Permanent

Injunction.

                                             PRAYER

       Defendant prays that all allegations set forth in Plaintiff’s Original Complaint be stricken

or denied in subsequent proceedings, that Plaintiff take nothing, and that Defendant be granted

any and all relief as Dedendant may be entitled to in law or in equity.

                                              Respectfully submitted,

                                              By:/s/CHARLES S. CHAMBERS
                                                Charles S. Chambers
                                                Texas Bar No. 04067500
                                                Email: charleschambers_540@msn.com
                                                915 Texas Avenue
                                                LUBBOCK, TX 79401
                                                Tel: (806) 763-9900
                                                Fax: (806) 763-9904
                                                Attorney for Defendant
        Case 4:20-cv-00046-DC-DF Document 14 Filed 06/17/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on June 17, 2020, a true and correct copy of Defendant’s Original Answer

was served on United States Assistant Attorney, Eduardo R. Castillo, via federal electronic filing

manager and/or facsimile.

                                                     /s/CHARLES S. CHAMBERS
                                                     Charles S. Chambers
